—Proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Motor Vehicles Appeals Board, dated July 7, 1993, which, upon, inter alia, a review of the transcript of a hearing after which the petitioner was found to have been speeding, affirmed the petitioner’s conviction.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
To annul an administrative determination made after a hearing, the court must conclude that the determination is not supported by substantial evidence on the record when read as a whole (see, Matter of Lahey v Kelly, 71 NY2d 135). The record here amply supports the petitioner’s speeding conviction.
The police officer who issued the summons offered credible testimony that he received specialized training in both visual estimates of speed as well as the use of radar devices in the determination of speed. He testified that he initially observed the defendant approach him from behind and estimated his speed to be 52 miles per hour. After beginning his pursuit of the *378petitioner, he determined that the petitioner was driving at 51 miles per hour in a 30-miles-per-hour zone. Accordingly, the Administrative Law Judge’s determination was supported by substantial evidence (see, People v Knight, 72 NY2d 481, 488).
The petitioner’s remaining contentions are without merit. Mangano, P. J., Miller, Ritter and Hart, JJ., concur.